Proceeding pursuant to CPLR article 78 to review a determination of Brian Fischer, as Commissioner of the New York State Department of Correctional Services, dated June 20, 2008, which adopted the recommendation of a hearing officer dated April 23, 2008, made after a tier III disciplinary hearing, finding the petitioner guilty of the charge of possession of contraband.
Adjudged that the determination is confirmed, without costs or disbursements, the petition is denied, and the proceeding is dismissed on the merits.
Contrary to the petitioner’s contention, the misbehavior report provided substantial evidence to support the hearing officer’s determination which found him guilty of possessing contraband in violation of 7 NYCRR 270.2 (B) (14) (xiii) (see Matter of Adamson v Barto, 37 AD3d 597, 598 [2007]; see also Matter of Lawrence v Edwards, 261 AD2d 404 [1999]; Matter of Nelson v Coughlin, 209 AD2d 621 [1994]).
The petitioner’s remaining contention is without merit. Prudenti, P.J., Skelos, Florio and Sgroi, JJ., concur.